 541311 NLRB No. 59LETTER CARRIERS LOCAL 233 (POSTAL SERVICE)1The Respondent's name has been corrected to conform with therecord.National Association of Letter Carriers, LocalBranch 2331(United States Postal Service) andMark Boatwright. Case 11±CB±2124±PMay 28, 1993DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn November 17, 1992, Administrative Law JudgeWilliam N. Cates issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions as modified and to adopt the recommended
Order as modified.The Respondent has excepted, inter alia, to thejudge's finding that it established and maintained a
policy of not equally representing nonmembers. The
Respondent has also excepted to the judge's rec-
ommended remedy for the unlawful failure to file
Mark Boatwright's grievance concerning third quarter
1991 overtime equalization insofar as the remedy is an
unconditional make-whole order, without regard to the
Employer's willingness to process the grievance ac-
cording to the contractual grievance/arbitration proce-
dure and without regard to the merits of the grievance.
We find merit to the Respondent's exceptions in these
respects for the reasons set forth below.1. The judge found that the various violations ofSection 8(b)(1)(A) found in this proceeding dem-
onstrate that the Respondent communicated to employ-
ees that it would not represent nonmembers because
they did not pay their share of the costs of such rep-
resentation. After reviewing the evidence of the Re-
spondent's recent representational efforts on behalf of
nonmembers, the judge concluded that, notwith-
standing that evidence, the Respondent unlawfully es-
tablished and maintained a policy that nonmembers
would not be represented equally. Our analysis of the
evidence leads us to the opposite conclusion.Initially, we wish to make clear a distinction be-tween the finding we are reversing and certain viola-
tion findings which remain undisturbed. We agree that
various statements by agents of the Respondent con-
cerning its unwillingness to represent nonmembers
amount to threats that violate Section 8(b)(1)(A) of the
Act, and we leave intact those portions of the Order
that enjoin the Respondent and its agents from uttering
such threats of unequal representation. We disagree,however, that the Respondent actually carried throughon those threats by maintaining in practice a policy of
unequal representation.To be sure, the judge was justified in concludingthat the 8(b)(1)(A) violations found in this proceeding
establish a prima facie case that the Respondent estab-
lished and maintained an unlawful policy against rep-
resenting nonmembers equally. We find, however, that
the Respondent has rebutted that prima facie case by
providing uncontroverted evidence of numerous in-
stances of its representing nonmembers. In so finding,
we note particularly that nonmember Mark
Boatwright's third quarter 1991 overtime grievance is
the only example in the record of the Respondent's
failure to represent a nonmember. All of the other vio-
lations found herein involve statements of unwilling-
ness to act on behalf of nonmembers, but the record
contains no other evidence of the Respondent actually
failing or refusing to represent a nonmember. We also
note that the record does not show that the representa-
tion the nonmembers were afforded was in any way
different from the representation provided to members.The record is replete with evidence of the Respond-ent's representing nonmembers under a variety of cir-
cumstances. Specifically, Job Steward Vonda Fezio,
who unlawfully failed to file Boatwright's grievance
concerning third quarter overtime equalization, none-
theless filed a grievance in October 1991 concerning
overtime on behalf of nonmember Boatwright (and
member Johnny Moore), as well as pursued a com-
plaint about overtime in December 1991 through the
Union Management Pairs System (UMPS) on
Boatwright's behalf. She also filed a grievance con-
cerning a disciplinary warning on behalf of non-
member Greg Scharstein during 1991. Additionally,
Job Steward Ken Lindler filed a grievance in late 1991
on behalf of nonmember Terry Gripper and assisted
nonmember Scharstein with a grievance in early 1992.
Further, Branch President Kenny Price assisted non-
members Robert Turgeon, Gerald Caddy, and Ward
Lang with matters concerning a disciplinary warning,
a removal action, and backpay, respectively. The Re-
spondent has also represented nonmembers together
with members in ``class action'' grievances, including
the grievance regarding fourth quarter 1991 overtime
in which the Respondent is seeking $91.50 for
Boatwright.In light of this evidence, we conclude that the recordconsidered as a whole does not support the judge's
finding that the Respondent established and maintained
a policy against representing nonmembers equally. Ac-
cordingly, we shall dismiss this allegation of the com-
plaint.2. With respect to the remedy for the Respondent'sunlawful failure to file Boatwright's grievance, we
agree with the judge that the analysis set forth in Rub- 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ber Workers Local 250 (Mack-Wayne), 290 NLRB 817(1988) (Mack-Wayne II), is applicable here. In that re-gard, we also agree with the judge that the General
Counsel met his burden of showing that Boatwright's
grievance was not clearly frivolous. We do not agree
with the judge, however, that the Respondent need not
attempt to process the grievance with the Employer.
Nor do we agree that the Respondent has forfeited its
right to litigate the merits of Boatwright's grievance at
the compliance stage of this proceeding.In Mack-Wayne II, the Board described, in the fol-lowing terms, its policy of fashioning appropriate rem-
edies for a union's unlawful failure to file a grievance:[I]n addition to our usual cease-and-desist orderand notice posting requirement, we have required
the offending union to request the employer ...

to consider the grievance on the merits, to take
the grievance to arbitration ... and (if necessary)

to file a Section 301 action to compel arbitration.
We have also required the union to permit the af-
fected employee to be represented by counsel of
his or her own choice at any grievance proceeding
and to reimburse the employee the reasonable fees
of counsel. [Footnotes omitted.]These remedial provisions share a common ob-jective. They are all designed to restore the parties
to their preunfair labor practice posture to the
maximum extent possible. They are intended to
hold the union to the terms of the collective-bar-
gaining agreement that it negotiated with the em-
ployer and to permit the employee to have his or
her grievance resolved on its merits pursuant to
the negotiated grievance procedure. In cases, how-
ever, where the employer is not before the Board
as a party and resolution of the grievance pursuant
to the agreed-on procedure becomes impossible,
then we have concluded that the union must make
the employee whole or the employee will be left
without an adequate remedy for the union's un-
lawful refusal to process the grievance.Mack-Wayne II, supra at 818.Although Boatwright's efforts to process the griev-ance on his own behalf were rejected by the Employer
as untimely, we cannot conclude, as the judge did, that
the Employer would definitely consider such an effort
by the Respondent to be untimely as well. The Em-
ployer may choose, for reasons of its own, to waive
the time limits for the Respondent. Accordingly, we
shall amend the remedy to require the Respondent to
process the grievance and to reimburse Boatwright for
the reasonable fees of counsel during any grievance
and arbitration proceedings that may ensue.The Board also held in Mack-Wayne II, supra at820±821, that in ``all cases where a union violates
Section 8(b)(1)(A) by failing to properly process anemployee's grievance,'' the initial burden is on theGeneral Counsel to establish that the employee's griev-
ance was not clearly frivolous in order to be entitled
to a provisional make-whole remedy in addition to the
cease-and-desist order, notice posting, and grievance
processing. Once established, the burden shifts to the
respondent union to establish that the grievance was
not meritorious. The Board held further that ``the
union should be given the option of litigating the mer-
its of the employee's grievance at either the unfair
labor practice hearing or at the subsequent compliance
stage.''As stated above, we agree with the judge that theGeneral Counsel has established that Boatwright's
grievance is not clearly frivolous. The burden has thus
shifted to the Respondent to establish that the griev-
ance is without merit. The judge found that the Re-
spondent failed prior to the close of the unfair labor
practice hearing to make an unambiguous election to
litigate the merits of the grievance at either the unfair
labor practice hearing or at the compliance stage, thus
forfeiting its right to do so.There is no doubt from the record in this case thatthe Respondent did not litigate the merits of the griev-
ance at the unfair labor practice hearing; it is, there-
fore, clear that the Respondent elected to litigate the
merits at the compliance stage. We note that the judge
never asked the Respondent at any point during the
hearing to choose whether to litigate the grievance's
merits concurrently with the unfair labor practices or
later at compliance. In Mack-Wayne II, supra at 821,the Board explained that a respondent union's ``unam-
biguous election'' prior to the close of the hearing was
necessary because ``we will not allow the union ...

to litigate this issue twice.'' The Board did not in
Mack-Wayne II or any of its progeny specify the for-mat of the unambiguous election.Inasmuch as the Respondent clearly elected to liti-gate the merits of Boatwright's grievance at compli-
ance by failing absolutely to litigate the merits at all
at the unfair labor practice hearing, thus avoiding
Mack-Wayne II's expressed concern for litigating themerits twice, we shall order a provisional make-whole
remedy for the violation of Section 8(b)(1)(A).AMENDEDCONCLUSIONOF
LAWSubstitute the following for Conclusion of Law 4.``4. By threatening employees that union memberswould be given preferred treatment over nonmembers
and by communicating a policy to employees that the
Union did not have to represent nonmembers, the
Union has restrained and coerced employees in the ex-
ercise of rights guaranteed by Section 7 of the Act,
thereby violating Section 8(b)(1)(A) of the Act.'' 543LETTER CARRIERS LOCAL 233 (POSTAL SERVICE)1Union Steward Kenny Lindler told employee Mark Boatwrightthat ``we [the union] take care of our union members.'' Lindler, on
another occasion, told Boatwright that ``[i]f you pay your dues, you
are represented.'' Union Steward Vonda Fezio told Boatwright that
she had been told by the Union hierarchy ``not to waste any time
with non-union members and/or represent them.'' Union Branch
President Price, in responding to employee Jack Shelton's questions
about the Employer's same day leave policy, told Shelton that ``he
[Price] didn't want [to] hear anything else he had to say, scab, until
you've paid some union dues.''2For argument's sake, I will assume, as my colleagues conclude,that the Respondent represented nonmembers in ``numerous in-
stances.'' Nonetheless, in the absence of a showing of how many
grievances were filed by nonmembers and how many of those were
actively processed, I question whether this conclusion is justified.3Hypothetically, if a union had a policy that it would representmembers (i.e., by processing grievances, etc.) 100 percent of the
time and represent nonmembers 90 percent of the time, that union
most assuredly would be failing to represent members and nonmem-
bers equally.AMENDEDREMEDYHaving found that the Respondent engaged in unfairlabor practices in violation of the National Labor Rela-
tions Act, we shall order it to cease and desist there-
from and to take certain affirmative action designed to
effectuate the purposes of the Act.Specifically, having found that Mark Boatwright'sgrievance concerning overtime equalization for the
third quarter 1991 was not clearly frivolous, and hav-
ing found that the Respondent has elected to litigate
the merits of his grievance at the compliance stage of
this proceeding, we shall order the Respondent to com-
ply with a provisional make-whole and other remedies
similar to those set out in Rubber Workers Local 250(Mack-Wayne Closures), 279 NLRB 1074 (1986)(Mack-Wayne I). Backpay shall be computed in themanner described in F.W. Woolworth Co
., 90 NLRB289 (1950), with interest computed according to NewHorizons for the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Na-
tional Association of Letter Carriers, Local Branch
233, Columbia, South Carolina, its officers, agents, and
representatives, shall take the action set forth in the
Order as modified.1. Delete paragraph 1(d) and reletter the subsequentparagraph.2. Substitute the following for paragraph 2(a) andreletter the subsequent paragraphs accordingly.``(a) Request the United States Postal Service toconsider employee Mark Boatwright's grievance con-
cerning overtime equalization for the third quarter
1991 and, if it refuses to do so, promptly pursue the
remaining stages of the grievance procedure, including
arbitration, in good faith with all due diligence.``(b) Permit Mark Boatwright to be represented byhis own counsel at the remaining stages of the griev-
ance procedure and at the arbitration proceeding, and
pay the reasonable legal fees of such counsel.``(c) In the event that it is not possible to pursue theremaining stages of the grievance procedure, resulting
in the inability to resolve the grievance of Mark
Boatwright on the merits, make Mark Boatwright
whole for any loss of earnings he may have suffered
as a result of its unlawful conduct in failing to file his
grievance, by payment to him of the amount he would
have earned had overtime been equalized during the
third quarter 1991, with interest.''3. Substitute the attached notice for that of the ad-ministrative law judge.ITISFURTHERORDERED
that the complaint is dis-missed insofar as it alleges violations not found.MEMBEROVIATT, dissenting in part.I agree with the judge's finding that the Respondentviolated Section 8(b)(1)(A) by establishing and main-
taining a policy of not representing nonmembers equal-
ly with members.The judge found, and my colleagues and I agree,that the General Counsel established a prima facie case
that the Respondent maintained this discriminatory
practice. In light of the evidence, this finding is more
than warranted. As the judge recounted, the Respond-
ent's officials explicitly stated to employees that the
Respondent did not have to represent nonmembers.1As the judge further found, the Respondent, contrary
to its duty of fair representation, failed to process em-
ployee Boatwright's overtime grievance because
Boatwright was not a member of the Union. By its
words and deed, the Respondent demonstrated its pol-
icy of failing to represent nonmembers equally.My colleagues, contrary to the judge, find that theRespondent rebutted the General Counsel's prima facie
case. I disagree. My colleagues rely on evidence show-
ing that in certain instances the Respondent in fact rep-
resented nonmembers.2But this does not establish thatthe Respondent represented nonmembers equally with
members.I emphasize that the General Counsel established aprima facie case that the Respondent had a policy
against representing nonmembers equally. And in factthe Respondent did not represent nonmember
Boatwright equally. To rebut this prima facie case, it
would seem beyond dispute that the Respondent had to
establish that it represented nonmembers with the same
regularity and initiative as it represented members.
Surely, the Respondent did not do this. It merely
showed that on some occasions it represented non-
members,3but not always, as Boatwright illustrates.The Respondent had the burden to prove that it rep-
resented unit members equally and it failed to meet 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates hereinafter are 1992 unless I indicate otherwise.it. It totally failed to adduce evidence demonstratingthat members and nonmembers were treated alike.The judge was correct, and I would adopt his find-ing.APPENDIXNOTICETOEMPLOYEESAND
MEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
fail to file any grievance on behalf ofany employee because that employee is not a member
of the Union.WEWILLNOT
threaten employees that union mem-bers will be given preferred treatment over nonmem-
bers.WEWILLNOT
communicate a policy to employeesthat we do not have to represent nonmembers.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
request the United States Postal Service toconsider employee Mark Boatwright's grievance con-
cerning overtime equalization for the third quarter
1991 and, if it refuses to do so, WEWILL
promptlypursue the remaining stages of the grievance proce-
dure, including arbitration, in good faith with all due
diligence.WEWILL
permit Mark Boatwright to be representedby his own counsel at the remaining stages of the
grievnace procedure and at the arbitration proceeding,
and WEWILL
pay the reasonable legal fees of suchcounsel.WEWILL
make Mark Boatwright whole, with inter-est, for any loss of earnings he may have suffered as
a result of our failure to file his grievance concerning
third quarter 1991 overtime equalization, if his griev-
ance concerning that matter cannot be processedthrough the remaining stages of the grievance proce-dure.NATIONALASSOCIATIONOF
LETTERCARRIERS, LOCALBRANCH233Donald R. Gattalaro, Esq., for the General Counsel.Michele Dunham Guerra and Peter D. DeChiara, Esqs.(Cohen, Weiss and Simon), of New York, New York, forthe Employer.DECISIONSTATEMENTOFTHE
CASEWILLIAMN. CATES, Administrative Law Judge. In thiscase, counsel for the General Counsel claims that National
Association of Letter Carriers, Local Branch 4223 (the
Union) established and maintained a policy that nonunion
members would not be equally represented by the Union;
communicated a policy to employees of the United States
Postal Service (USPS) that it did not have to represent non-
union members; and threatened employees of USPS that
union members would be given preferred treatment over non-
union members. Counsel for the General Counsel contends
the above actions of the Union violates Section 8(b)(1)(A) of
the National Labor Relations Act (the Act). Counsel for the
General Counsel also claims that, since on or about January
1, 1992,1the Union has, in violation of Section 8(b)(1)(A)of the Act, failed for unfair, arbitrary, and invidious reasons
to file a grievance covering overtime pay for USPS employee
Mark A. Boatwright (Boatwright) because he was not a
member of the Union.I heard this case in trial in Columbia, South Carolina, onSeptember 4, based on a complaint and notice of hearing
(complaint) issued by the Regional Director for Region 11 of
the National Labor Relations Board (the Board) on April 23,
following his investigation of an unfair labor practice charge
filed by Boatwright on March 6 and amended on April 13.All parties were afforded full opportunity to call, examine,and cross-examine witnesses and to present relevant evi-dence. I listened to counsel for the General Counsel's closing
argument at trial and have considered the brief filed by the
Union. I carefully observed the demeanor of the witnesses as
they testified. Based on the above, and more particularly on
the findings and reasonings set forth below, I will find the
Union violated the Act essentially as alleged in the com-
plaint.FINDINGSOF
FACTI. JURISDICTIONUSPS provides Postal Service for the United States ofAmerica and operates facilities throughout the United States
in the performance of that function, including its Dutch Fork
Branch facility located at Columbia, South Carolina, the only
facility involved in this proceeding. I find the Board has ju-
risdiction over USPS pursuant to Section 1209 of the Postal
Reorganization Act. 545LETTER CARRIERS LOCAL 233 (POSTAL SERVICE)2Lindler served as an assistant job steward from late summer orearly fall 1991 until he became job steward at the end of January
1992.3Boatwright acknowledged on cross-examination that Lindlermade his comments in a joking manner.4By the time of the trial here, Boatwright had joined the Union.5It appears Lindler's first formal training was in November 1991.II. LABORORGANIZATIONSTATUS
The complaint alleges, the parties admit, the evidence es-tablishes, and I find that the Union is a labor organization
within the meaning of Section 2(5) of the Act.III. ABRIEFOVERVIEW
At all relevant times here, the National Association of Let-ter Carriers, AFL±CIO (NALC), a labor organization, and
USPS have maintained in effect and enforced a collective-
bargaining agreement (CBA) covering wages, hours, and
other terms and conditions of employment covering all postal
employees in the city letter carriers craft including employ-
ees employed at the Dutch Fork Branch, Columbia, South
Carolina 29210 facility. The agreement between NALC and
USPS contains provisions for grievance and arbitration
(``Grievance-Arbitration Procedure,'' art. 15 CBA):The parties' CBA states with respect to overtime as-signments that: When needed, overtime work for reg-
ular full-time employees shall be scheduled among
qualified employees doing similar work in the work lo-
cation where the employees regularly work in accord-
ance with the following:A. Two weeks prior to the start of each calendarquarter, full-time regular employees desiring to work
overtime during that quarter shall place their names on
an ``Overtime Desired'' list.B. Lists will be established by craft, section, or tourin accordance with Article 30, Local Implementation.Additionally, under the collective-bargaining agreement at ar-ticle 8, section 5(C)(2)(b), USPS is obligated to distribute eq-
uitably the opportunities for overtime to full-time letter car-
riers who have placed their names on the overtime desiredlist.IV. THEALLEGEDUNFAIRLABORPRACTICES
A. Allegations the Union Threatened Employees that ItsMembers Would Be Given Preferred Treatment overNonunion MembersIt is alleged at paragraph 7(a) of the complaint that theUnion, through the actions of its agent, Job Steward Kenny
Lindler2(Job Steward Lindler), on or about September 17,1991, threatened employees that union members would be
given preferred treatment over nonunion members.Boatwright said he was on the overtime desired list duringthird quarter (July, August, and September) 1991 but be-
lieved overtime opportunities were not being distributed
equally. On September 9, 1991, Boatwright spoke with then
Assistant Job Steward Lindler about overtime equalization.
According to Boatwright, Lindler said USPS had until the
end of fourth quarter (October, November, and December)
1991 to equalize opportunities for overtime and that
Boatwright did not need to worry about it. Boatwright said
he spoke with Assistant Job Steward Lindler again on Sep-
tember 17 about his not being assigned overtime. Boatwright
said this conversation took place on the workroom floor withother employees in the area. Boatwright testified, ``I broughtit to his attention that I was making ... more undertime

than I was overtime.'' According to Boatwright, Assistant
Job Steward Lindler responded, ``Well, we take care of ourown Union members.''3Boatwright, who was not a memberof the Union at that time,4said he simply walked away fromLindler.Assistant Job Steward Lindler acknowledged Boatwrighttalked with him about overtime in September 1991. Lindler
said Boatwright was contending overtime was not being ef-
fectively equalized and wanted him to find out why. Lindler
said he told Boatwright, USPS had until the following quar-
ter to equalize overtime.Lindler said he spoke with the Dutch Fork post office su-pervisor of letter carriers, Bob Blanding (Supervisor
Blanding), about Boatwright's concerns. According to
Lindler, Blanding was not aware Boatwright was on the
overtime desired list for that quarter and promised to try to
``equalize him'' during the remaining quarter. Lindler said he
reported his efforts to Boatwright and that Boatwright said
it was fine with him just so long as overtime was equalized.
Lindler could not recall mentioning anything to Boatwright
about the Union representing its members and added he had
been instructed to represent nonmembers the same as mem-
bers which he did. Lindler acknowledged he had not been
given any training at the time he became assistant job stew-
ard and none thereafter until ``well after'' he had become an
assistant job steward.5Boatwright impressed me as a somewhat angry witnesswho is convinced, and determined to establish, that the
Union has been unresponsive to his concerns about overtime
equalization. I am, nevertheless, persuaded he testified truth-
fully. Accordingly, I credit his above-outlined conversations
with Assistant Job Steward Lindler.Assistant Job Steward Lindler's statement to Boatwrightthat ``we take care of our own union members'' must be
viewed in context in order to determine if under all the cir-
cumstances it would have a tendency to restrain and coerce
employees within the meaning of Section 8(b)(1)(A) of the
Act. Lindler made the comment to Boatwright during the
second time Boatwright spoke to him about overtime.
Boatwright was not a member of the Union at the time. It
is implicit in Lindler's statement that nonmembers will not
be taken care of by the Union. Accordingly, I find Lindler's
comments violate Section 8(b)(1)(A) of the Act. I might have
been inclined to view this as an isolated incident perhaps
made in jest if counsel for the General Counsel had failed
to establish other violations of a like nature. However, other
like violations were established and preclude such a conclu-
sion.B. The Allegation the Union Communicated a Policy toEmployees that It Did Not Have to RepresentNonunionMembers
It is alleged at paragraph 7(b) of the complaint that in Jan-uary and February, the Union, through Job Steward Vonda
Fezio (Job Steward Fezio), Job Steward Lindler, and Local 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Fezio said, ``We called them [nonmembers] scabs.''7Lindler replaced Fezio as job steward when Fezio resigned onJanuary 25.8Boatwright said he did not mention a grievance in his commentswith Lindler.Branch President Kenny Price (Branch President Price), com-municated a policy to employees that the Union did not have
to represent nonunion members.1. Statements attributed to FezioBoatwright testified that during the first week of January,he asked Job Steward Fezio in the breakroom if she had
started filing an overtime grievance for him. Fezio told
Boatwright she would finish the conversation with him out-
side the breakroom. Boatwright testified that outside the
breakroom Fezio told him that ``she did not have to represent
non-union members'' and if he ``ever asked her a question
like that again in front of members, she would embarrass
[him].'' Boatwright said some 15 or 20 minutes later, Fezio
``apologized'' and told him she would file the overtime
grievance he had requested.Boatwright stated that in late January in the parking lotafter Fezio had resigned as job steward, he asked her what
was going on in that Branch President Price and National
Business Agent Rose had been through the facility but that
neither shook his or certain others hands. Boatwright said
Fezio responded that Price and Rose ``told her not to waste
any time with non-union members and/or represent them.''Fezio acknowledged Boatwright asked her to file a griev-ance related to overtime in early January. She also acknowl-
edges she refused to investigate or initiate a grievance for
him for a few minutes or perhaps even a day. Fezio testified
that after she refused to file the grievance for Boatwright,
she did ``a lot of thinking about it'' and then told him she
was ``going ahead'' with his grievance because she hadn't
seen anything in writing and she didn't understand exactly
what the Union's position was in situations like his. Fezio
explained it was her understanding at that time ``that we did
not have to do the initiating ... we didn't have to begin

a grievance for a non-member.'' Fezio explained she under-
stood Branch President Price's policy to be that she was
``not to compile ... evidence'' for nonmembers that non-

members had to bring us ``something'' to show there was a
possible grievance. Fezio further explained she understood
the policy to be that ``we were not to find things to grieve
to scabs6or anybodyÐfor non-member[s].'' Fezio said shehad always represented any employee that had a problem but
she did not ``like representing non-members because they
don't pay ... dues.''
Fezio resigned her position as job steward on January 25.In a two-page letter attached to her brief resignation note to
Branch President Price, Fezio in part noted:For months, I have practically begged the scabs in ouroffice to join the union and give their support. Do you
members realize that many, if not most of our griev-
ances and complaints originate with scabs? I have done
my best to defend everyone that asked for union rep-
resentation, scab or not. I asked months ago that you
put some peer pressure to scabs and let them know you
won't support their free ride. Most of you ignored my
request and/or criticized it.I credit Boatwright's testimony as outlined above relatedto his conversations with Job Steward Fezio. Fezio acknowl-edged she told Boatwright she did not have to represent non-union members. Fezio candidly admitted she did not like rep-
resenting nonmembers because they didn't pay dues. Even
after Fezio apologized to Boatwright, and told him she wouldfile his grievance, she never in fact did so. The tenor of her
testimony was that she agreed to file Boatwright's grievance
only because she did not have written instructions from the
Union regarding what action (or lack thereof) she should take
when a nonmember wanted to file a grievance. In her res-
ignation letter, Fezio bemoaned the fact she could not gen-
erate more interest among the local union membership to
bring ``peer pressure'' against the ``scabs'' whom she per-
ceived to be free riders at the expense of members. Even
after Fezio resigned her job steward's position, she still be-
lieved the policy to be that the Union would not represent
nonmembers in that she told Boatwright that Branch Presi-
dent Price and National Business Agent Rose had ``told her
not to waste any time with non-union members and/or rep-
resent them.''In light of all the above, I find, as alleged in the com-plaint, that the Union through Job Steward Fezio commu-
nicated a policy to employees that the Union did not have
to represent nonunion members. I find Fezio's ``apology'' to
Boatwright did not constitute a repudiation of her earlier re-
fusal to file a grievance on his behalf because her actions
were not free from other prescribed illegal conduct and she
never in fact filed the grievance Boatwright requested.2. Statements attributed to LindlerBoatwright testified that on January 27, he talked with JobSteward Lindler7and ``brought up the fact that the overtimehadn't been straightened out.''8Boatwright testified JobSteward Lindler told him, ``You get what you pay for. If you
pay your dues, you are represented.'' Boatwright said letter
carrier Jeffrey Beaudrot (Beaudrot) was present during the
above exchange.Beaudrot testified Boatwright asked Lindler if the Unionwas going to file the grievance covering his overtime and
that Lindler responded, ``no dues, no representation.''Job Steward Lindler never specifically denied making thecomments Boatwright and Beaudrot contend he made in their
late January exchange. Lindler testified he had called
Boatwright a ``scab'' on numerous occasions and they ``trad-
ed insults back and forth'' and he, Lindler, ``was under the
impression this was all picking and teasing.'' Lindler testi-
fied Boatwright told him he understood they were ``just teas-
ing'' and he would never use any of Lindler's comments as
a basis for any action against Lindler. Lindler said he had
always been told to represent nonmembers the same as mem-
bers.I credit Boatwright's and Beaudrot's testimony regardingLindler's January 27 comments to Boatwright. I attach no
significance to the fact Boatwright said he didn't mention the
word grievance whereas Beaudrot recalled Boatwright asking
Lindler if he was going to file a grievance on his overtime.
Both Boatwright and Beaudrot were addressing the subject
matterÐovertimeÐof the grievance Boatwright was attempt- 547LETTER CARRIERS LOCAL 233 (POSTAL SERVICE)9Beaudrot acknowledged Shelton and Price were ``shouting'' ateach other. Beaudrot said it was obvious Shelton did not agree withthe Union's position regarding the terms of the same day leave pol-
icy.10Thiem had held various positions with the Union during his 22plus years with USPS. Thiem served as shop steward for the local
during 1986±1987; he served as vice president 1987±1988; and he
served as branch president from 1988±1990. Thiem was defeated in
his efforts to be reelected for an additional 2-year term as branch
president by current Branch President Price. Thiem served as state
director of education for the South Carolina Association of Letter
Carriers 1986±1990. Thiem said his duties as director of education
were (1) to train shop stewards to prepare and file grievances, and
(2) to familiarize stewards with various applicable laws related to
workers' compensation, Board issues, and related matters. Thiemsaid Job Steward Fezio attended two or three of the training sessions
he conducted.11Thiem said he had on ``many occasions'' seen Branch PresidentPrice wear a button that used the international sign for stop (a circle
with a 45-degree cross angle bar) imposed over the word ``scab.''ing to pursue and what is critical is Lindler's response. Onthat point, Beaudrot corroborates Boatwright's testimony.I conclude Lindler's comments communicated a policy toemployees that the Union did not have to represent nonunion
members. Such violates Section 8(b)(1)(A) of the Act, and
I so find.3. Statements attributed to Local Branch President PriceBeaudrot testified he overheard a conversation during thelast week of February between letter carrier Jack Shelton
(Shelton) and Branch President Price. According to Beaudrot,
Shelton asked Price why the Union had given up the same
day leave policy that had been in effect at the facility. Ac-
cording to Beaudrot, Price told Shelton ``he didn't want [to]
hear anything else that he had to say, scab, until you've paid
some Union dues.'' Shelton told Price he had paid dues
longer than Price had. Beaudrot testified Price responded,
``well, that was then'' and the conversation ended.9Branch President Price acknowledged he talked withShelton but could not be certain of the date. Price said he
was at the facility on another matter and at a time when he
and Shelton were approximately 5 feet apart, Shelton
``yelled'' ``what's the Union going to get ... for us next?

We lost our same day leave. What are you doing next?''
Price said although there was a lot of noise in the area (mov-
ing equipment and a radio playing) ``I told him [Shelton] he
didn't negotiate the local contract and he did not have a say
in it.'' Price said dues were not mentioned in the conversa-
tion.Beaudrot impressed me as a straightforward witness withgood recall. Price, on the other hand, acknowledged that
``some'' of his recall of the conversation was based on what
he heard at trial and ``some'' on his own. I am persuaded
Beaudrot's recollection is more reliable and, as such, I credit
his testimony regarding the exchange between Price and
Shelton.For a branch president to tell an employee, as Price did,that he did not want to hear anything else about his job-re-
lated concerns until he paid ``some union dues'' clearly com-
municates a policy that the Union did not have to, and would
not, represent nonunion members. Such has a tendency to re-
strain and coerce employees in the exercise of the rights
guaranteed them by Section 7 of the Act and violates Section
8(b)(1)(A) of the Act.C. The Allegation that the Union Established andMaintained a Policy that Nonunion Members WouldNot Be Equally Represented by the UnionRecently retired letter carrier, Kenneth Thiem (Thiem) tes-tified Boatwright approached him in December 1991 regard-
ing what he, Boatwright, could do about overtime he had lost
during third quarter 1991. Thiem told Boatwright, USPS had
until fourth quarter 1991 to make up any loss he might have
suffered in the third quarter. Thiem told Boatwright if over-time had not equalized by the end of fourth quarter 1991,then he (Boatwright) could file a grievance.10Thiem testified that around January 8, Job Steward Fezioasked his assistance on how to prepare a grievance
Boatwright wanted to file on overtime. Thiem said Fezio
specifically wanted to know ``how to prepare the grievance,''
``what to do,'' and ``what documents she needed.''Thiem testified that subsequently (around January 13)Boatwright talked with him in the parking lot outside the fa-
cility. Thiem said that after Boatwright left, Job Steward
Fezio told him ``she wasn't going to be able to file the griev-
ance.'' Thiem asked why, because he had earlier told her if
she ``couldn't get the grievance filed'' or if she needed as-
sistance to seek out the branch president and to ``get an ex-
tension in the time limits to fileÐso that the grievance could
be timely.'' According to Thiem, Job Steward Fezio said
``the branch president [Price] had told her he did not have
time to deal with Mark Boatwright, because he was not a
Union member,'' that Boatwright was a ``scab.''11Job Steward Fezio did not specifically deny the commentsThiem attributed to her. Fezio did, however, state she had in
the past represented nonmembers including Boatwright.I credit Thiem's uncontradicted testimony as outlinedabove. In doing so, I am not unmindful that he had been de-
feated by current Branch President Price and that Price con-
sidered their relationship to have gone from ``excellent'' to
``non-existent.'' I am nonetheless persuaded Thiem testified
truthfully.Fezio's telling Thiem she wasn't going to be able to fileBoatwright's grievance because Branch President Price had
told her he did not have time to deal with Boatwright be-
cause he was a scab and not a member of the Union estab-
lishes the Union communicated a policy to employees that
nonunion members would not be equally represented by the
Union, but does such demonstrate the Union established andmaintained a policy that nonunion members would not beequally represented by the Union?The Union argues very vigorously the evidence fails to es-tablish the latter allegation and points to various instructions
and actions (outlined below) by its local, as well as national,
representatives that defeats any such conclusion.First, the Union points out that Job Steward Fezio filed agrievance in 1991 on behalf of letter carrier Greg Scharstein,
a nonunion member, related to a warning letter Scharstein
had received charging him with failing to meet attendance re-
quirements. Scharstein's grievance was resolved to the mu-
tual satisfaction of the parties. 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12At trial here, this particular grievance had reached step 3 of thegrievance procedure.13National Representative Rose could not specifically recall con-ducting training for job stewards from the branch local involved
here.Fezio testified that in October 1991, she filed a grievanceat the request and on behalf of letter carriers Johnny Moore
(Moore) and Boatwright. Fezio said USPS had called letter
carrier Arthur Riley (Riley) for overtime when he was not
on the overtime desired list whereas letter carriers John Hol-
lis (Hollis), Moore, and Boatwright were. Fezio could not re-
call the outcome of the grievance but acknowledged, on
cross-examination, that Hollis, Moore, and Riley are, and
were at the time of the events set forth above, members of
the Union. Fezio also acknowledged on cross-examination,
the Union's position was that Riley and Moore should be
paid for overtime. Fezio acknowledged Boatwright and Hol-
lis were not mentioned in the Union's position for a remedy
of the grievance but explained Moore would have been the
letter carrier next in line for the overtime given to Riley.Fezio testified Boatwright came to her in December 1991with a two-pronged complaint. She said he first complained
that letter carrier Riley had been allowed to work overtime
notwithstanding the fact he was not on the overtime desired
list. She said Boatwright's second complaint related to an in-
cident Boatwright considered to be sexual discrimination.
Fezio testified Boatwright dropped his sexual discrimination
complaint after she convinced him he did not have sufficient
comparisons to substantiate his allegations. Fezio said she
pursued Boatwright's overtime complaint through the Uni-
form Management Pair System for resolving disputes.Job Steward Lindler testified he filed a grievance in late1991 for letter carrier Terry Gripper (Gripper), a nonmember,
that related to an automobile accident Gripper had been in-
volved in. He said a 2-year letter of warning issued to Grip-
per was reduced to a 1-year letter of warning.Lindler testified he assisted Scharstein, a nonmember, witha grievance in early 1992 in which he succeeded in having
a letter of warning reduced to an official discussion.Branch President Price testified he assisted letter carrierRobert Turgeon, a nonmember, with a matter related to a let-
ter of warning given Turgeon sometime in late January. It
appears the letter of warning was by mutual agreement re-
duced to a ``discussion.''Price testified he assisted letter carrier Gerald Caddy(Caddy), a nonmember, in a proposed removal action by
USPS. Price testified Caddy was allowed to resign from
USPS at the first step of the grievance procedure.Price testified he assisted letter carrier Ward Lang (Lang),a nonmember, in Lang's efforts to be included in a backpay
settlement that occurred ``several years ago.'' Price wrote a
letter asking USPS to review Lang's situation to see if he
should have been included in the settlement. Price ``be-
lieved'' USPS wrote Lang including him in the settlement
and awarded him ``some'' backpay.The Union asserts it has also represented nonmembers inclass action type grievances. The Union cites, as an example,
a class action grievance filed regarding USPS' alleged failure
in fourth quarter 1991 to distribute opportunities for overtime
equitably. In the grievance, the Union asserts it is seeking re-
lief for certain members and nonmembers including a $91.50
overtime payment request for Boatwright.12The Union contends it has always instructed its job stew-ards to represent members and nonmembers equally. NationalRepresentative Rose and Branch President Price both testi-fied they instruct job stewards to represent members and
nonmembers equally.13Job Steward Lindler testified he re-ceived training both from Rose and Price and that both told
him to represent members and nonmembers the same.Notwithstanding all the above, I am persuaded the Unionestablished and maintained a policy that nonunion members
would not be equally represented by the Union. The various
violations outlined in this decision demonstrate the Union
communicated to employees it was not going to represent
nonmembers because they did not pay what the Union per-
ceived was their fair share of the costs related thereto. It is
clear that the Union, from time to time, represented non-members in class actions and in a few individual grievances
but the overall thrust of the local's policy was that if letter
carriers wanted equal representation by the Union, they need-
ed to be members of the Union. In light of all the above,
I conclude, as alleged in the complaint, that the Union estab-
lished and maintained in violation of Section 8(b)(1)(A) of
the Act a policy that nonunion members would not be equal-
ly represented by this local branch of the Union.D. Boatwright's Attempts to File a Grievance onOvertime Equalization During the First Week inJanuary 1992It is alleged at paragraphs 8 and 9 of the complaint that,since on or about January 1, and continuing to date, the
Union has failed to file a grievance concerning overtime pay
for Boatwright because he was not a member of the Union.Boatwright asked Job Steward Fezio during the first weekin January to file a grievance for him on overtime equali-
zation. Boatwright did so while the two of them were on
break in the breakroom at the facility. Fezio told Boatwright
she would finish their conversation outside the breakroom.
After the two of them left the breakroom, Fezio told
Boatwright she did not have to represent nonunion members
and if he ever asked her a question like that again in front
of members she would embarrass him. Fezio admittedly ini-
tially refused to file Boatwright's grievance but subsequently
apologized and assured Boatwright she would file the griev-
ance he requested.Boatwright testified that after Fezio agreed to file hisgrievance, she told him, as they were standing at letter car-
rier Supervisor Blanding's desk, that she needed his help in
obtaining information for filing and processing his grievance.
Boatwright requested, in writing, from USPS the information
Fezio needed.Boatwright testified he asked Job Steward Fezio on Janu-ary 7, ``how the grievance was going?'' According to
Boatwright, Fezio said that ``the grievance was going to be
filed,'' that she was going it get it done on January 9.
Boatwright said he thereafter spoke with Fezio on January 13
about the status of his grievance. Job Steward Fezio told
Boatwright she was being pushed for time but assured him
his grievance would be filed within the 14-day time limit.Boatwright said he next spoke with Job Steward Feziosometime between January 14 and 27, as the two were walk-
ing across the facility's parking lot. Boatwright said he asked 549LETTER CARRIERS LOCAL 233 (POSTAL SERVICE)14According to Boatwright, the sheets show ``each individual car-rier on a daily basis what he did'' and were used by USPS to equal-
ize overtime among the carriers.Fezio if she had filed his grievance. According toBoatwright, Fezio said she had not but assured him she had
obtained an extension of time to file his grievance and told
him he needed to speak to Job Steward Lindler about it.Boatwright said that within a week he spoke again withJob Steward Fezio after work and this time she told him she
had resigned her position as job steward. Boatwright said he
mentioned to Fezio that Branch President Price and National
Representative Rose had been at the facility and had not
shaken hands with him and others. Fezio responded that
Branch President Price and National Representative Rose had
told her not to waste any time with nonunion members
and/or represent them.Boatwright, in the presence of letter carrier Beaudrot,spoke with Job Steward Lindler on January 27, at the facil-
ity, about the fact his overtime had not been straightened out.
Lindler told Boatwright he got what he paid for, that if he
paid dues, he would be represented.Boatwright testified he thereafter attempted to file thegrievance himself after speaking with former Branch Presi-
dent Thiem about the procedure he should follow.
Boatwright's February 26 step 1 grievance reads as follows:I'm filing a Step 1 under Article 8 (unequal distribu-tion of over-time) for the 3rd & 4th quarter of 1991.The 4th quarter of 1991 over-time did not balanceout the 3rd quarter of 1991 over-time.Boatwright attached certain supporting documents(work/overtime tracking sheets for third and fourth quarters
1991) to his grievance. Boatwright also attached the overtime
desired list for those same quarters of 1991.14Boatwright's February 26 grievance was denied as un-timely at step 1 of the grievance procedure by letter carrier
Supervisor Blanding.It is undisputed that Job Steward Fezio did not file thegrievance Boatwright requested on equalization of overtime
for the period in question. Although Job Steward Fezio rep-
resented to Boatwright she had done so, there is no proof she
ever sought or obtained an extension of time in which to file
Boatwright's grievance.The Union argues Fezio's failure to file the overtimeequitability grievance for Boatwright was not due to
Boatwright's status as a nonmember. In support of its posi-
tion, the Union points to the various examples cited earlier
in this decision where it, as well as Fezio, filed grievances
for nonmembers, both individually and in class action griev-ances. The Union points out that Fezio had in the past spe-
cifically assisted Boatwright and that relief is currently being
sought for Boatwright as part of a class action grievance the
Union is pursuing. The Union argues Fezio was an inexperi-
ence untrained job steward that was ``pushed for time'' and
resigned before she had an opportunity to file Boatwright's
grievance. The Union argues Fezio simply ``allowed thegrievance deadline to slip by without ever having filed it.''
The Union urges it be considered nothing more than excus-
able negligence on Fezio's and the Union's part.I reject the Union's position and do so for a number ofreasons. Fezio first outright refused to file Boatwright'sgrievance because ``she did not have to represent non-unionmembers.'' Fezio even told Boatwright that if he ever again
even ask her about filing a grievance in front of fellow union
members, she would ``embarrass'' him. Although Fezio did
later apologize to Boatwright and say she would process his
grievance, it appears she did so because she did not have
written instructions from the Union on exactly how she
should proceed when nonunion members asked that griev-
ances be filed on their behalf. Fezio never filed Boatwright'sgrievance. Fezio never sought an extension of time in which
to file Boatwright's grievance. Fezio acknowledged she did
not like representing nonunion members because they did not
pay dues. Fezio told Boatwright in late January that Branch
President Price and National Representative Rose ``told her
not to waste any time with non-union members and/or rep-
resent them.'' Fezio told former Branch President Thiem on
or about January 13, that ``she was not going to be able to
file the grievance'' for Boatwright because ``the Branch
president had told her that he did not have time to deal with
Mark Boatwright, because he was not a union member'' that
he was a scab. In her letter of resignation, Fezio pointed out
she had ``practically begged the scabs'' to join and support
the Union and noted that ``many, if not most ... grievances

... originate with scabs.'' She also stated in her resignation

letter that she had tried to ``defend everyone,'' ``scab or
not'' but that she had wanted ``peer pressure'' put on the
``scabs'' to ``let them know you won't support their free
ride.'' I am persuaded Fezio's failure to file Boatwright's
grievance in early January was not as a result of being
``pushed for time'' but rather was a deliberate omission on
her part to carry out the local branch's policy of not equally
representing nonunion members and to bring pressure on and
make an example of Boatwright as a nonunion member who
thought he could have the branch local, and Fezio in par-
ticular, process a grievance on his behalf. It is clear this local
branch of the Union, at times material here, treated union
and nonunion members differently when it came to grievance
filing and processing. For example, when Boatwright, on
September 17, 1991, brought to Job Steward Lindler's atten-
tion that overtime was not being equalized in that he was
getting more undertime than overtime, Lindler told
Boatwright the Union took care of its own union members.
Boatwright was not a member of the Union at that time. On
January 27, when Boatwright brought to Job Steward
Lindler's attention that the overtime situation had not been
straightened out, Lindler told him, ``you get what you pay
for, if you pay your dues, you are represented.'' Another ex-
ample of the different treatment afforded members versus
nonunion members is that Branch President Price told letter
carrier Shelton during the last week of February when they
were discussing actions the Union had taken that ``he [Price]
didn't want [to] hear anything else that he [Shelton] had to
say, scab, until you paid some Union dues.''In light of all the above, I conclude and find the Union,since on or about early January, has failed to file a grievance
concerning the equalization of overtime for Boatwright
which grievance Boatwright attempted to file pursuant to
provisions of articles 8 and 15 of the applicable collective-
bargaining agreement. I conclude the Union failed to file
Boatwright's grievance because he was not a member of the
Union. The Union's conduct violates Section 8(b)(1)(A) of
the Act and I so find. 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15I note National Representative Rose acknowledged that eachgrievance of this nature had to be considered on its own merit be-
cause of the ``many variables'' in these type complaints.16Inasmuch as the Union failed prior to the close of the trial tohave made ``an unambiguous election'' to litigate the merits of
Boatwright's grievance at the unfair labor practice hearing or at the
compliance stage, it has forfeited that right. Rubber Workers Local250 (Mack-Wayne), 290 NLRB 817 at 821 (1988).With respect to any remedy, the Union argues that forBoatwright to be entitled to monetary recovery from the
Union, counsel for the General Counsel must have estab-
lished not only that the Union's failure to file the grievance
violated the Act, but also that Boatwright's grievance would
have been meritorious and would have entitled him to back-
pay from USPS.The Board has, as noted by counsel for the General Coun-sel in his closing argument at trial, set forth in Rubber Work-ers Local 250 (Mack-Wayne), 290 NLRB 817 at 820±821(1988), the burden counsel for the General Counsel as well
as the Union must meet in cases of this type. In RubberWorkers Local 250, the Board summarized as follows:To summarize, we hold that in an 8(b)(1)(A) casewhere the union has breached its duty of fair represen-
tation with regard to the processing of an employee's
grievance, the General Counsel has an initial burden of
establishing that the employee's grievance was not
clearly frivolous in order to be entitled to a provisional
make-whole remedy. If the General Counsel establishes
that nexus between the union's unlawful conduct and
the remedy, the burden of proof shifts to the union to
establish that the grievance was not meritorious. We
shall apply these rules to all cases where the union vio-
lates Section 8(b)(1)(A) by failing to properly process
an employee's grievance and, to the extent any of our
prior decisions may conflict with this decision, we
overruled them to the extent of the inconsistency.I am persuaded counsel for the General Counsel establishedthat Boatwright's grievance was not ``clearly frivolous.'' As
testified to by former Branch President Thiem, grievances on
equalization of overtime have been many and of major con-
cern to letter carriers. Various arbitrators have ruled numer-
ous ways on the contractual requirement that the opportuni-
ties for overtime be equalized and a large body of rulings has
been established. Equalization of opportunities for overtime
has, as Job Steward Fezio testified, generated overwhelming
complaints from carriers to the extent that a tracking system
is utilized to record overtime. According to Fezio, the letter
carriers have complained often about whether USPS has
properly maintained the overtime tracking system. National
Representative Rose described the complexity of this issue as
follows:It would probably take me a complete day to explainthe requirements to equitably distribute opportunities
for overtime. Maybe just a brief history ....The overtime equitably provisions were incorporatedin the Collective Bargaining Agreement in 1978. Since
that time they've been changed and altered and added
to and probably have been interpreted by arbitrators
thousands of times over. As a result of that, there are
still on-going disputes with the current language in Ar-
ticle 8, Section 5 of the National Agreement that per-
tains to the equitable distribution for opportunities of
overtime. Because of that, there is currently at the na-
tional level, that same dispute on how this should be
appropriated. I consider each grievance on it's merits,
or each complaint on it's merits when handling griev-
ances concerning the equability, since there are so
many variables and there are so many areas that haveno guarantees to those full-time letter carriers who havesigned-up to work overtime.Boatwright presented evidence that he was on the overtimedesired list during the period in question and presented cop-
ies of USPS' overtime tracking sheets. Boatwright filed a
grievance with the supporting evidence which USPS rejectedas being timely.I conclude and find that counsel for the General Counselhas presented sufficient evidence to establish that
Boatwright's grievance was not clearly frivolous.15I shallnot require the Union to ascertain if USPS will now process
Boatwright's grievance because USPS has already indicated
it considers the grievance untimely. I shall simply rec-
ommend a make-whole remedy in favor of Boatwright and
against the Union as the wrongdoer here.16CONCLUSIONSOF
LAW1. The Board has jurisdiction over the United States PostalService pursuant to the Postal Reorganization Act, Section
1209.2. National Association of Letter Carriers, Local Branch4223 is a labor organization within the meaning of Section
2(5) of the Act.3. By refusing to file and process Mark A. Boatwright'sgrievance of early January 1992, the Union breached its duty
of fair representation in violation of Section 8(b)(1)(A) of the
Act.4. By threatening employees that union members would begiven preferred treatment over nonunion members, by com-
municating a policy to employees that the Union did not
have to represent nonunion members, and by establishing and
maintaining a policy that nonunion members would not be
equally represented by the Union, the Union has restrained
and coerced employees in the exercise of the rights guaran-
teed them by Section 7 of the Act thereby violating Section
8(b)(1)(A) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Union violated the Act, I shall rec-ommend that it be ordered to cease and desist and to take
certain affirmative action designed to effectuate the policies
of the Act.Specifically, I recommend that the Union shall be respon-sible for making Mark A. Boatwright whole for any loss of
earnings he may have suffered as a result of its failure to
process his early January 1992 grievance. Backpay shall be
computed in the manner prescribed in F. W. Woolworth Co.,90 NLRB 289 (1950), plus interest, as computed in New Ho- 551LETTER CARRIERS LOCAL 233 (POSTAL SERVICE)17Under New Horizons, interest is computed at the ``short-termFederal rate'' for the underpayment of taxes as set out in the 1986
amendments to 26 U.S.C. §6621.
18If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.19If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''rizons for the Retarded, 283 NLRB 1173 (1987).17Finally,I recommend the Union be ordered to post an appropriate no-
tice to members, copies of which are attached hereto as
``Appendix'' for a period of 60 days in order that members
and employees may be apprised of their rights under the Act
and the Union's obligation to remedy its unfair labor prac-
tices.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended18ORDERThe Respondent, National Association of Letter Carriers,Local Branch 233, Columbia, South Carolina, its officers,
agents, and representatives, shall1. Cease and desist from
(a) Refusing to file and/or process grievances because thegrievants are not members of the Union.(b) Threatening employees that union members would begiven preferred treatment over nonunion members.(c) Communicating a policy to employees that the Uniondid not have to represent nonunion members.(d) Establishing and maintaining a policy that nonunionmembers would not be equally represented by the Union.(e) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action designed to effec-tuate the policies of the Act.(a) Make Mark A. Boatwright whole for any loss of earn-ings he may have suffered as a result of our failure to proc-
ess his early January 1992 grievance.(b) Post at its offices copies of the attached notice marked``Appendix.''19Copies of the notice, on forms provided bythe Regional Director for Region 11, after being signed by
the Respondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to members are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
that the notices are not altered, defaced, or covered by any
other material.(c) Mail a copy of the notice to Mark A. Boatwright.
(d) Forward to the Regional Director for Region 11 signedcopies of the notice sufficient in number for United States
Postal Service, if willing, to post at its Dutch Fork Branch
facility in Columbia, South Carolina.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.